UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4683


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCO THOMAS MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cr-01005-HFF-1)


Submitted:   October 31, 2011             Decided:   November 8, 2011


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darren Scott Haley, Greenville, South Carolina, for Appellant.
William N. Nettles, United States Attorney, E. Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marco Thomas Moore appeals his convictions following a

conditional      guilty        plea   to   one    count     of   possession        with     the

intent to distribute five grams or more of cocaine base and a

quantity of cocaine and a quantity of marijuana, in violation of

21 U.S.C.A. § 841(a)(1), (b)(1)(B), (C), (D) (West 2006 & Supp.

2011), one count of use of a firearm during and in relation to,

and    possession         of   that   firearm       in     furtherance    of,          a   drug

trafficking crime and aiding and abetting, in violation of 18

U.S.C. §§ 2, 924(c)(1)(A) (2006), and one count of possession of

a    firearm    by    a    convicted       felon,    in    violation     of       18   U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2006).                      Moore preserved his right

to    appeal    the    district       court’s     order     denying    his        motion     to

suppress evidence seized from his residence.                       He argues that the

court erred in denying the motion because the evidence seized

was the fruit of an illegal search.                  We affirm.

               Responding        to   a     911     call     reporting        a    domestic

disturbance,         Greenville,      South      Carolina    Sheriff’s    Deputy           Chad

Ayers observed Moore and other subjects through a broken window

in Moore’s house.              Ayers saw what appeared to be cocaine base

and a firearm and called for backup assistance.                               When other

officers approached the front door of the residence and knocked,

Moore stated to his compatriots, “It’s the cops.”                             One of the

group then aimed a firearm at the front door.                             Seeing this,

                                              2
Ayers and another deputy kicked open the back door of the house

and pursued Moore and the other subjects into a bedroom.                          There,

Ayers observed quantities of narcotics in plain view.                         After the

individuals found in the home were secured, Ayers applied for

and obtained a search warrant for the home.                         Officers executed

the    warrant     and    seized    marijuana,        cocaine,      cocaine     base,   a

firearm, and various items of drug paraphernalia.                          Moore argues

that     because    Ayers     violated       his   reasonable         expectation       of

privacy and right to be secure in his home when he approached

the broken window and peered inside and, by doing so, created

the exigent circumstances used to justify the warrantless entry

into the home, the district court’s denial of the suppression

motion must be reversed.

            In reviewing the district court’s denial of Moore’s

suppression       motion,    this    court     reviews       the    district     court’s

legal conclusions de novo and its factual findings for clear

error.     United States v. Foster, 634 F.3d 243, 246 (4th Cir.

2011).     Because the district court denied Moore’s motion, this

court construes the evidence in the light most favorable to the

government.       Id.

            Warrantless       searches     “are       per    se    unreasonable    under

the    Fourth      Amendment--subject          only     to    a     few    specifically

established       and    well-delineated        exceptions.”              California    v.

Acevedo,    500 U.S. 565,    580   (1991)      (internal      quotation     marks

                                           3
omitted).        The      Fourth     Amendment            protects      the       curtilage      of    a

residence if “the area harbors the intimate activity associated

with the sanctity of a [person]’s home and the privacies of

life.”         United      States        v.    Dunn,       480 U.S. 294,      300     (1987)

(internal quotation marks omitted).                              We have noted, however,

that     the     Fourth        Amendment         does      not       invariably          forbid       an

officer’s        warrantless             entry      into        an     area       surrounding          a

residential         dwelling,        even      when       the     officer         has    not    first

knocked at the front door.                       Alvarez v. Montgomery Cnty., 147
F.3d 354, 358 (4th Cir. 1998).                             A police officer may enter

property       adjacent        to    a    home      when     the       officer         possesses       a

legitimate reason for doing so that is unconnected with a search

of the premises.           Id.

               Here, Ayers was responding to a 911 call indicating

that     there      was    a     domestic         disturbance           ongoing         at    Moore’s

residence.            Although           another         police       officer          had     already

responded      to    and    resolved          the       incident,      the       officer      had   not

alerted    police         dispatchers,           and     Ayers       arrived      on    the     scene,

believing himself to be the first officer to respond.                                          At the

suppression         hearing,        Ayers     testified          that       he    approached        the

residence from the side, rather than proceeding to the front

door, for his own safety, and decided to investigate further

after seeing a broken window and hearing voices from inside.                                          We

conclude that Ayers’s action in proceeding to the side of the

                                                    4
home and looking inside was not “so incompatible with the scope

of [his] original purpose that any evidence inadvertently seen

by [him] must be excluded as the fruit of an illegal search.”

United States v. Anderson, 552 F.2d 1296, 1300 (8th Cir. 1977)

(citing United States v. Bradshaw, 490 F.2d 1097, 1100 (4th Cir.

1974)).

             “It is a hallmark of Fourth Amendment jurisprudence

that   the    possibility        of    a   threat       to     the     safety     of    law

enforcement       officers       may     constitute          exigent       circumstances

justifying a warrantless search or seizure.”                         United States v.

Legg, 18 F.3d 240, 244 (4th Cir. 1994); see also Bellotte v.

Edwards, 629 F.3d 415, 422-23 (4th Cir. 2011) (listing cases

addressing    the    justification         for      no-knock    entries        that    speak

primarily    in   terms     of   threats       or    danger    to    officer      safety).

“For   police       officers      successfully         to      assert      the    exigent

circumstances       doctrine,     they     need      only     possess      a   reasonable

suspicion    that    such    circumstances           exist     at    the   time    of   the

search or seizure in question.”                     Figg v. Schroeder, 312 F.3d
625, 639 (4th Cir. 2002) (internal quotation marks omitted).

Courts should not “engage in unreasonable second-guessing of the

officers’ assessment of the circumstances that they faced.”                             Id.

(internal quotation marks omitted).                  We have reviewed the record

and conclude that the officers were justified in entering the

home when Ayers observed one of Moore’s companions pointing a

                                           5
firearm at the front door where other deputies stood.                                 Indeed,

they acted entirely reasonably under the circumstances.

              The    Supreme       Court’s   recent      decision      in    Kentucky         v.

King,   131    S.     Ct.    1849    (2011),      does    not    compel      a    different

conclusion.         In that case, the Court held that, where police

officers      create       the   exigency    on    which    they      rely       to    make   a

warrantless         entry    into     a    home,    the     exigent         circumstances

exception to the Fourth Amendment’s warrant requirement applies,

as long as “the police did not create the exigency by engaging

or threatening to engage in conduct that violates the Fourth

Amendment”.         Id. at 1858.          Here, the officers gained access to

the premises of the residence by lawful means, without an actual

or threatened violation of the Fourth Amendment.                             We therefore

conclude that the district court did not err in denying the

motion to suppress.

              Accordingly, we affirm the district court’s judgment.

We   dispense       with    oral    argument      because       the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                             6